ACCEPTED
                                                                                         06-15-00044-CV
                                                                              SIXTH COURT OF APPEALS
                                                                                    TEXARKANA, TEXAS
                                                                                   8/12/2015 11:10:30 AM
                                                                                        DEBBIE AUTREY
                                                                                                  CLERK


                           No. 06-15-00044-CV
                      IN THE COURT OF APPEALS FOR THE
                                                                        FILED IN
                          SIXTH DISTRICT OF TEXAS                6th COURT OF APPEALS
                                                                   TEXARKANA, TEXAS
                               AT TEXARKANA                      8/12/2015 11:10:30 AM
                                                                      DEBBIE AUTREY
                                                                          Clerk
           BURLINGTON RESOURCES OIL & GAS COMPANY, LP,
                                               Appellant

                                         vs.

PETROMAX OPERATING CO., INC.; WOODBINE ACQUISITION, LLC,
N/K/A MD AMERICA ENERGY, LLC; PETRO TEXAS, LLC; CH4 ENERGY
II, LLC; AND TEXCAL ENERGY SOUTH TEXAS, LP

                                                                 Appellees


               NOTICE OF APPEARANCE AS ADDITIONAL COUNSEL

      COMES NOW John R. Mercy, of the law firm of MERCY p CARTER p

TIDWELL, L.L.P., and hereby enters his appearance as additional counsel for

BURLINGTON RESOURCES OIL & GAS COMPANY, LP, Appellant herein. All

parties hereto take notice of this appearance.

                                       Respectfully submitted,

                                         /s/ John R. Mercy
                                       John R. Mercy
                                       State Bar No. 13947200
                                       MERCY p CARTER p TIDWELL, L.L.P.
                                       1724 Galleria Oaks Drive
                                       Texarkana, TX 75503
                                       Telephone: (903) 794-9419
                                       Facsimile: (903) 794-1268
                                       E-mail: jmercy@texarkanalawyers.com
                                          Roger Townsend
                                           State Bar No. 20167600
                                           Email: rtownsend@adjtlw.com
                                          ALEXANDER DUBOSE JEFFERSON
                                            & TOWNSEND, LLP
                                          1844 Harvard Street
                                          Houston, TX 77008
                                          Telephone: (713) 523-2358
                                          Facsimile: (713) 523-4553


                                          Kirsten M. Castaneda
                                           State Bar No. 00792401
                                           Email: kcastaneda@adjtlaw.com
                                          ALEXANDER DUBOSE JEFFERSON
                                            & TOWNSEND, LLP
                                          4925 Greenville Avenue, Suite 510
                                          Dallas, TX 75206
                                          Telephone: (214) 369-2358
                                          Facsimile: (214) 369-2359


                                          Fred Hagans
                                            State Bar No. 08685500
                                            Email: fhagans@hagans-law.com
                                          Kendall C. Montgomery
                                            State Bar No. 14293900
                                            Email: kmontgomery@hagans-law.com
                                          HAGANS BURDINE MONTGOMERY & RUSTAY
                                          3200 Travis Street, Fourth Floor
                                          Houston, TX 77006
                                          Telephone: (713) 222-2700
                                          Facsimile: (713) 547-4950




Notice of Appearance as Additional Counsel – Page 2
                                          Vincent Lee Marable
                                           State Bar No. 12961600
                                           Email: trippmarable@sbcglobal.net
                                          PAUL WEBB, P.C.
                                          221 N. Houston Street
                                          Wharton, TX 77488
                                          Telephone: (979) 532-5331
                                          Facsimile: (979) 532-2902

                                          ATTORNEYS FOR APPELLANT




                              CERTIFICATE OF SERVICE

      I hereby certify that on August 12, 2015 the foregoing Notice of Appearance
of Additional Counsel was served via e-service on Appellees through counsel of
record, listed below:

Mr. Brad D’Amico                               Mr. David J. Beck
 bd@canteyhanger.com                            dbeck@beckredden.com
CANTEY HANGER LLP                              Mr. Thomas E. Ganucheau
1999 Bryan Street, Suite 3300                   tganucheau@beckredden.com
Dallas, Texas 75201                            BECK REDDEN LLP
Counsel for Appellee           Petromax        1221 McKinney Street, Suite 4500
Operating Co., Inc.                            Houston, Texas 77010-2010
                                               Counsel for Appellees Petromax
                                               Operating Co., Inc., Petro Texas
                                               LLC, and CH4 Energy II, LLC




Notice of Appearance of Additional Counsel – Page 3
Mr. Greg W. Curry                              Mr. Jesse R. Pierce
 Greg.Curry@tklaw.com                           Jpierce@pierceoneill.com
Mr. Gregory D. Binns                           Mr. Brian K. Tully
 Gregory.Binns@tklaw.com                        Btully@pierceoneill.com
Mr. Richard B. Phillips, Jr.                   PIERCE & O’NEILL, LLP
 Rich.Phillips@tklaw.com                       4203 Montrose Blvd.
THOMPSON & KNIGHT LLP                          Houston, Texas 77006
1722 Routh Street, Suite 1500                  Counsel for Appellee TexCal
Dallas, Texas 75201                            Energy South Texas, LP
Counsel for Appellee Woodbine
Acquisition, LLC n/k/a MD America
Energy LLC



                                            /s/ John R. Mercy
                                          John R. Mercy




Notice of Appearance of Additional Counsel – Page 4